EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

25. (canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the inter prediction method for coding video data of the instant invention.
The instant invention is directed to inter prediction methods for coding video data. A decoder which decodes video data selects one of a decoder side motion vector refinement (DMVR) process and a bi-directional optical flow (BDOF) process based on one or more flags signaled in a video bitstream. The DMVR process is selected in response to at least one of the one or more flags having a first value. The BDOF process is selected in response to the at least one of the one or more flags having a second value. Based on the selected process, an image block is inter predicted.  
	Thus the instant invention provides a way to perform inter prediction of video data received in a bitstream wherein either decoder side motion vector refinement (DMVR) or bi-directional optical flow (BDOF) will be selected as a process for the inter prediction. As known in the art and as consistent with the specification, a decoder side motion vector refinement (DMVR) process is a bilateral-matching based decoder side motion vector refinement process wherein the DMVR process can be used to increase the accuracy of the motion vectors of the merge mode [¶0063]. As additionally known in the art and as consistent with the specification, a  bi-directional optical flow (BDOF) process can be used to refine a bi-prediction signal based on the optical flow concept, which assumes that the motion of an object is smooth [¶0054-¶0055]. The instant invention provides that a flag included in the video bitstream is used to signal 
	A notable prior art of record is Chiang et al. (US 2020/0275112) (hereinafter Chiang). As cited in prior actions, Chiang discloses a plurality of coding tools that are used by a decoder (or encoder) can be prioritized and excluded based on a variety of factors. Specifically, groups of coding tools can be established, including a group containing DMVR and BDOF. The decoder then selects one of the tools within the group based on information related to the CU, such as size. Thus based on the CU characteristics, one of DMVR or BDOF is selected and used for inter prediction of the current block. However, Chiang does not disclose that selecting between DMVR or BDOF is based on a value of a flag. Rather Chiang uses CU characteristics instead of a flag to determine an appropriate coding tool for a block. 
 	Another notable prior art of record is Chen et al. (US 2020/0128258) (hereinafter Chen_258). As cited in prior actions, Chen_258 discloses multiple coding tools including both DMVR and BDOF. As additionally disclosed by Chen_258, a flag in a bitstream can explicitly signal that DMVR should be used by the decoder and thus ensure the decoder performs DMVR as a priority. For example, "a flag can be signalled to turn on or off the AMVP-based Bilateral Template MV Refinement...  value 1: enabled, value 0: disabled" [¶0102]. Although Chen_258 discloses using a flag signaled in a bitstream to determine whether or not to apply DMVR for a current block, Chen_258 does not disclose the same flag used for signalling DMVR can signal that BDOF should be used when the flag has a second value. That is, as disclosed by Chen_258, a flag can have two values wherein a value of "1" indicates that DMVR is enabled for the current block and a value of "0" indicates that DMVR is disabled for the current block. This is similar to the instant invention. However to arrive at the claimed invention, the system of Chen_258 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        August 10, 2021